Citation Nr: 1636629	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2015, the Board issued a decision denying entitlement to service connection for a bilateral hearing loss disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Remand (JMR) which vacated and remanded the Board's July 2015 decision with regard to the issue of entitlement to service connection for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2016 JMR, the Court found that the Board failed to provide an adequate statement of reasons or bases explaining why the Veteran's puretone test results did not meet the criteria for a current hearing loss disability under 38 C.F.R. § 3.385.  Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

During a May 2011 VA examination, the Veteran was afforded a VA audiological examination in which the examiner reported the following puretone audiometry results:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
25
40
55
LEFT
40
30
25
35
40

As indicated by the results listed above, in the Veteran's right ear, at the frequencies of 1000, 3000, and 4000 Hz, the Veteran exhibited a puretone threshold of 40 decibels or higher.  In the Veteran's left ear, at the frequencies of 500 and 4000 Hz, the Veteran exhibited a puretone threshold of 40.  The Veteran also exhibited thresholds higher than 26 decibels for more than three frequencies bilaterally.  Although the Veteran met the criteria for a current bilateral hearing loss disability, the Board found that the evidence did not show a current hearing loss disability.

In support of its finding, the Board specifically referenced the May 2011 VA examination where the examiner noted that the speech recognition threshold (SRT) and the puretone audiometry (PTA) testing was inconsistent.  The examiner found inter-test consistency to be poor bilaterally.  Although the results of the examination revealed functional hearing loss bilaterally, the examiner could not determine the presence or severity of hearing loss due to non-organic overlay.  The examiner also noted that the Veteran had normal peripheral function.

In light of the conflicting findings in the May 2011 VA examination, the Veteran should be afforded a new examination to determine his current level of hearing loss.  The previous examination yielded inconclusive results, therefore a new examination is necessary to ascertain not only the Veteran's current level of hearing loss, but also its relationship to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Identify and associate any new or additional medical records that have not yet been associated with the claims file.

2.  Schedule the Veteran for a new examination to determine the claimed nature and etiology of hearing loss.  The claims folder must be made available to the examiner.  

After reviewing the claims folder, the examiner is asked to opine on the following questions: 

a) Does the Veteran exhibit a current hearing loss disability based on the criteria set forth in 38 C.F.R. § 3.385?  If the Veteran meets the criteria of 38 C.F.R. § 3.385 but the examiner finds that the Veteran does not have a current hearing loss disability based upon other factors, the examiner must clearly explain and provide a rationale for this finding.  

b) If the Veteran does have a current hearing loss disability, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current hearing loss disability was caused by or related to acoustic trauma he encountered in service?  The examiner should consider and address the Veteran's April 1982 and April 1985 service medical examinations which show a threshold shift for certain frequencies, and an August 1983 service medical record where the Veteran reported hearing loss.

The physician is asked to include a rationale for all opinions offered, with citation to supporting factual data, as indicated.  If the examiner finds that the results of the examination are too inconsistent to be relied upon, the examiner should still provide their opinion with regards to the questions listed above based upon the record.  If the examiner cannot provide such an opinion without resorting to speculation, he or she should explain the likelihood that additional testing would provide more consistent results.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3.  Following the development directed above, readjudicate the Veteran's claim.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issue.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

